DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Applicant’s response and terminal disclaimer dated 07/28/2022 have been received and entered.  Claims 1-12 are pending in the application.
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of The US Patent No. 11,003,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant’s submitted prior art, Blum et al., US 2015/0378177.
Claims 1 and 12 are anticipated by Blum et al. figs 1 to 4A-4B and accompanying text which discloses a flexible electrically tunable liquid crystal lens, comprising: 
. a liquid crystal cell (see figs. 4A-4B)
. a cell gap thickness X (10-200µm) prior to bending the liquid crystal lens (figs 3A-3B) , and a cell gap thickness Y after bending the liquid crystal lens (figs 2A-2B and [0039]), wherein Y=X±10%X (e.g., 0% falls into the claimed range ±10% )
. alignment layers 18
Re claim 3, Blum et al. further disclose a polymer lens body 4 encasing the liquid crystal cell 6 (fig 4A)
Re claim 4, wherein the liquid crystal cell inherently includes first and second alignment layers 18, and a layer of liquid crystal 6A between the first and second alignment layers, the first and second alignment layers comprising a flexible polymeric material (according to a liquid crystal device structural).
Re claim 6, wherein said bending includes folding the cell on a radius of 1 to 9 mm, e.g. 3mm (see [0002] and [0039]).  
Re claim 8, wherein the liquid crystal cell includes first, second and third alignment layers; a first layer of liquid crystal between the first and second alignment layers; and a second layer of liquid crystal between the second and third alignment layers; the second alignment layer comprising a combination of liquid crystal and polymer material (see fig 4B).  It is noted that each liquid crystal cell 6a/6b/6c would including first and second alignment layers and a liquid crystal layer therebetween (according to a liquid crystal cell structural).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Blum et al., US 2015/0378177, in view of Andrews et al., US 2009/0174855.
Re claims 2 and 5, Blum et al. disclose the claimed invention as described above except for polymer posts in the cell gap.  Andrews et al. do disclose an array of polymer posts 303 in a cell gap (see fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ polymer posts in a cell gap of a device, as shown by Andrews et al., since it is a known practice in the art to maintain a uniform a cell gap of a device.
Re claim 10, although the modification to Blum et al. neither explicitly disclose an array of elastic polymer posts in a cell gap nor one or more electrodes arranged to induce an electric field in the liquid crystal to control lens power of the lens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an elastic polymer posts in a cell gap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In addition, since Blum et al. do disclose a controlling of the lens power of the lens (see [0029]), so as the modification to Blum et al. would result a same controlling as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of co-pending Application No. 17/235,722. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and a patent disclose a same flexible electrically tunable liquid crystal lens having an array of elastic polymer posts in a liquid crystal cell gap and the liquid crystal cell gap thickness Y after bending is within 10% of its original thickness as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871